        Case 3:19-cv-00067-MEM Document 12-2 Filed 06/17/19 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KENNEDY,
                Plaintiff,
                                                           Case No. 19-00067-MEM-WIA
        v.


CASEY, et. al.,
                Defendants.
                                          ORDER

        The motion of Plaintiff, Edward Thomas Kennedy, one of the people of Pennsylvania,

and in this court of record is granted.

        Agreed______

        Disagreed______



Date: June ___, 2019
                                            By the court
                                             _________
